Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I and Species A1 (claims 1-4, 6-15 and 24-25) in the reply filed on 07/09/2022 is acknowledged. 						Among the elected claims, claim 6 depends on non-elected claim 5 and hence will not be examined. Also, claim 7, depends on claim 6 and hence will not be examined either.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 14 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.											         		 Claim 14, which depends on independent claim 13, recites the electronic package wherein the release moiety is attached to the first surface. Independent claim 13, on the other hand, recites partly a monolayer having a plurality of molecules over the first surface of the package substrate, wherein the molecules each comprise: a functional group attached to the first surface of the package substrate; and a release moiety attached to the functional group. In other words, independent claim 13 is reciting the functional group attached to the first surface of the package substrate and the release moiety attached to the functional group whereas claim 14 is reciting the release moiety is attached to the first surface which is contradictory to what has been recited in claim 13. 
Appropriate correction/clarification is requested.	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 11-13, 15 & 24-25 are rejected under 35 U.S.C. 103 as obvious over Allen et al. (Patent No.: US 2008/0241418 A1).

Regarding Claim 1, Allen et al. discloses an electronic package, comprising: 									a substrate having a first surface and a second surface opposite from the first surface (Par. 0051; Fig. 1 – rigid template 14 could be considered as a substrate); 					a monolayer having a plurality of first molecules over the first surface of the substrate (Par. 0022 & 0051-0053; Fig. 1 – release component layer 12 (APTES-an organic base release layer) is potentially a monolayer thick), wherein the first molecules each comprise: 		a first functional group attached to the first surface (abstract, Par. 0022 & 0051-0053; Fig. 1 – implied); and 												a first release moiety attached to the first functional group (abstract, Par. 0022 & 0051-0053; Fig. 1 – implied).											Allen et al., does not explicitly disclose a monolayer having the plurality of first molecules over the first surface of a package substrate. 		Allen et al. teaches use of a monolayer-thick release layer in forming of an etch mask that can in turn be used in a plethora of possible processes comprising transferring patterns of the etch mask into the underlying substrate. Many an application of the release layer related to building a package substrate in an advantageous way could be easily thought of. 				It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Allen et al. to adapt an electronic package, comprising: a monolayer having the plurality of first molecules attached over the first surface of a package substrate in order to take advantage of a cleanly releasable very thin release film, e.g., in transferring patterns.
Regarding Claim 11, Allen et al.  et al., as applied to claim 1, does not explicitly disclose 												the electronic package, further comprising: a die embedded in the package substrate.	However, the Examiner takes OFFICIAL NOTICE that the electronic package, further comprising: a die embedded in the package substrate is well known in the art (see, e.g., US 2015/0048515 A1).											It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings well-known in the industry to adapt the semiconductor device, wherein the electronic package, further comprising: a die embedded in the package substrate of Allen et al in order to protect the dies from harsh environment and also to make best use of the available space.

Regarding Claim 12, Allen et al.  et al., as applied to claim 11, does not explicitly disclose 												the electronic package, further comprising: an embedded multi-die interconnect bridge (EMIB) coupled to the die.									However, the Examiner takes OFFICIAL NOTICE that the electronic package, further comprising: an embedded multi-die interconnect bridge (EMIB) coupled to the die is well known in the art (see, e.g., US 20150048515 A1).								It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings well-known in the industry to adapt the semiconductor device, wherein the electronic package, further comprising: an embedded multi-die interconnect bridge (EMIB) coupled to the die of Allen et al in order to protect the dies from harsh environment and also to make best use of the available space and build desired circuitry..
Regarding Claim 13, Allen et al. discloses an electronic package, comprising: 									a substrate having a first surface and a second surface opposite from the first surface (Par. 0051; Fig. 1 – rigid template 14 could be considered as a substrate); 					a monolayer having a plurality of molecules over the first surface of the substrate (Par. 0022 & 0051-0053; Fig. 1 – release component layer 12 (APTES-an organic base release layer) is potentially a monolayer thick), wherein the molecules each comprise: 				a functional group attached to the first surface of the substrate (abstract, Par. 0022 & 0051-0053; Fig. 1 – implied); and 									a release moiety attached to the functional group (abstract, Par. 0022 & 0051-0053; Fig. 1 – implied).												Allen et al., does not explicitly disclose a monolayer having the plurality of molecules over the first surface of a package substrate. 		Allen et al. teaches use of a monolayer thick release layer in forming an etch mask that can be used in a plethora of possible processes comprising transferring patterns of the etch mask into the underlying substrate. Many an application of the release layer related to building a package substrate in an advantageous way could be easily thought of. 					It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Allen et al. to adapt an electronic package, comprising: a monolayer having the plurality of molecules attached over the first surface of a package substrate in order to take advantage of a cleanly releasable very thin release film, e.g., in transferring patterns.
Regarding Claim 15, Allen et al., as applied to claim 13, discloses the electronic package, wherein the functional group is attached to the first surface (see the rejection of claim 13 above).
Regarding Claim 24, Allen et al. discloses an electronic system, comprising: 									a board (Par. 0022 & 0051-0053; Fig. 1 – base substrate 18 could be considered as the board); 												a substrate coupled to the board, wherein the substrate comprises a first surface and a second surface (Par. 0051; Fig. 1 – rigid template 14 could be considered as a substrate); 			a monolayer comprising a plurality of first molecules on the first surface of the substrate, wherein the first molecules comprise a release moiety (Par. 0022 & 0051-0053; Fig. 1 – release component layer 12 (APTES-an organic base release layer) is potentially a monolayer thick).		Allen et al., does not explicitly disclose a monolayer comprising a plurality of first molecules on the first surface of a package substrate. 		Allen et al. teaches use of a monolayer thick release layer in forming an etch mask that can be used in a plethora of possible processes comprising transferring patterns of the etch mask into the underlying substrate. Many an application of the release layer related to building a package substrate in an advantageous way could be easily thought of. 					It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Allen et al. to adapt an electronic system, comprising: a monolayer comprising a plurality of first molecules on the first surface of a package substrate in order to take advantage of a cleanly releasable very thin release film.					Allen et al., also does not explicitly disclose a plurality of dies embedded in the package substrate. 							However, the Examiner takes OFFICIAL NOTICE that the electronic system, further comprising: a plurality of dies embedded in the package substrate is well known in the art (see, e.g., US 20150048515 A1).											It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings well-known in the industry to adapt the semiconductor device, wherein the electronic package, further comprising: a plurality of dies embedded in the package substrate of Allen et al in order to protect the dies from harsh environment and also to make best use of the available space.
Regarding Claim 25, Allen et al.  et al., as applied to claim 24, does not explicitly disclose 												the electronic system, further comprising: an embedded multi-die interconnect bridge (EMIB) coupling dies together. 								However, the Examiner takes OFFICIAL NOTICE that the electronic system, further comprising: an embedded multi-die interconnect bridge (EMIB) coupling dies together is well known in the art (see, e.g., US 20150048515 A1).								It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings well-known in the industry to adapt the semiconductor device, wherein the electronic package, further comprising: an embedded multi-die interconnect bridge (EMIB) coupling dies together of Allen et al in order to protect the dies from harsh environment and also to make best use of the available space and build desired circuitry..
Allowable Subject Matter
Claims 2-4, 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

08/12/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812